             Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 1 of 8



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                          Case No. 1:18-cv-00681-RJL
                                                     Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
Defendants.




                     EDWARD BUTOWSKY’S SUPPLEMENTAL
               MOTION TO WITHDRAW AND AMEND CERTAIN ANSWERS




                                   EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                   QUAINTON LAW, PLLC
                                   1001 Avenue of the Americas, 11th Floor
                                   New York, New York 10018
                                   Telephone: (212) 813-8389
                                   Attorneys for Defendants Edward Butowsky
          Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 2 of 8



                                         INTRODUCTION
        Mr. Butowsky has described the general background to this motion in the introduction to his

Memorandum in Reply to Plaintiff’s Opposition to his Cross-Motion to Withdraw and Amend

Answers (the “Reply”), and he will not burden the Court with a repetition of that discussion. Mr.

Butowsky, does underscore, however, that over the past month it has been extremely difficult, with

hospitalizations, emergency rooms, the intensive care unit, invasive surgery and post-surgical pain

and hemorrhaging, for him to focus on the legal and factual issues presented in the Requests for

Admissions. See Dkt. 140. In particular, he was not truly able to focus on the precise significance of

several of the Requests for admissions until January 27, 2020, during a period of calm and lucidity in

the middle of a true medical storm. Declaration of Eden P. Quainton, dated February 4, 2020, at ¶

15. It was at that time that Mr. Butowsky focused on several serious problems with the deemed

admissions that go to the heart of the presentation of the merits.

                                        LEGAL ARGUMENT

        Plaintiff seeks to obtain deemed admission on each of the following points:

                RFA 61: Admit that You have Stated to at least one other person that Aaron Rich
                was involved in downloading the DNC Emails.

                RFA 62: Admit that You have Stated to at least one other person that Aaron Rich
                was involved in transmitting the DNC Emails to WikiLeaks.

                RFA 63: Admit that You have Stated to at least one other person that Aaron Rich
                received money from WikiLeaks in exchange for DNC Emails.

                RFA 76: Admit that You have paid money to Matt Couch.

                RFA 77: Admit that You have paid money to Shadowbox.

        As discussed in the Reply, Courts apply a two-part test in determining whether to

exercise their discretion in granting motions to withdraw and amend admissions: the moving

party must first show that the admissions would interfere with, or that the amendment would

serve, “the presentation of the merits.” Rabil v. Swafford, 128 F.R.D. 1, 2 (D.D.C. 1989); Kang

                                                    1
         Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 3 of 8



Kyu Seo v. Moon Suk Oh, No. CV 18-785 (RDM), 2019 WL 4711404, at *3 (D.D.C. Sept. 26,

2019). Here, the core issues are (1) whether Plaintiff can prove the falsity of any alleged

statements, (2) whether Defendant actually made the allegedly false statements, and (3) whether,

if the statements were false and actually made, the Defendant can be shown to have acted with

the requisite level of fault. The first three requests go to the pivotal question of the precise

statements that were made. In a defamation case, very close parsing of actual words is essential,

because defamation can turn on slight nuances of meaning. As a leading treatise states, “choice

of words employed is a crucial factor in any evaluation of falsity.” 50 Am. Jur. 2d Libel and

Slander § 416. Or, as another treatise states in summarizing case law, defamatory words need to

be given their natural and obvious meaning in the context they were written.” 45 A.L.R.5th

739 (Originally published in 1997). It is unclear what substantive defamation law will apply to

any allegedly defamatory statements of Mr. Butowsky, but across the common law, close

attention to specific words in a specific context are a hallmark of the core task of the trier of fact,

as the two treatise examples indicate.

       Here, Mr. Butowsky did not make the statements for which Plaintiff seeks a deemed

admission. Declaration of Edward Butowsky, dated February 4 (the “Butowsky Decl.”), at ¶¶ 2,

3. It would seriously interfere with the presentation of the merits to force Mr. Butowsky to admit

to words he specifically did not say. Now, Mr. Butowsky may have used language close to the

admission sought, but it is crucial to the presentation of the merits that the trier of fact evaluate

the actual words in their actual context and not a hypothetical phrase that serves Plaintiff’s

interest but is divorced from the facts of the case. It is difficult to imagine a more damaging

interference with the presentation of the merits – in a case that is ultimately about specific words

– than to force a Plaintiff, only slightly late in responding to admissions and then subject to a

life-threatening medical emergency, to admit saying that which he did not say.
                                                   2
         Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 4 of 8



       In the present circumstances, Plaintiff will not suffer any prejudice by permitting Mr.

Butowsky to withdraw and amend his admissions as to his specific statements. Mr. Butowsky

has committed to complying with his discovery obligations and Plaintiff continues to issue

subpoenas and seek deposition testimony, and thus will have every opportunity to prove whether

there is any evidence that Mr. Butowsky did, in fact, say the words he denies saying. As Mr.

Butowsky noted in his Reply, the test on prejudice is whether amending the admission makes the

Plaintiff “less able” to obtain the evidence required to prove the matters which had been

admitted. Rabil, 128 F.R.D. at 2.

       To the extent Mr. Butowsky did not make the alleged statements, it will be more difficult

to obtain evidence that he did make the statements, since, by definition he never made the

statements. But that is not prejudice. That is simply not having a case. To the extent Mr.

Butowsky did make the statement, the key in a defamation case is that the statement was made to

someone else. If Plaintiff cannot find any witness to whom the statement was made, that, again,

does not mean Plaintiff suffers prejudice, except in the broad sense that every Plaintiff who loses

a case is “prejudiced.”

       But here, assuming the Court grants the requested extension, with document discovery

still to be completed and more than half of Plaintiff’s relevant depositions remaining to be taken,

it defies logic and common sense to say that Plaintiff would be “less able” to obtain evidence of

a statement that Mr. Butowsky contends was never made. Giving Plaintiff a pass on a key

component of his case would not further the presentation of the merits; it would prepare the way

for a “show trial” in which the actual merits would take a back seat to what the more powerful

party was able make count as evidence through procedural devices. Such a result would be

manifestly unjust. As one of this Court’s sister courts has eloquently put it:



                                                 3
         Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 5 of 8



      The decision to allow the defendant to withdraw its admissions is essentially an equitable
      one. In this case the admissions were so vital to the defendant's case that they almost
      amounted to a complete admission of liability. It is unlikely that the plaintiff could
      reasonably have believed that the defendant intended to admit liability in this contested
      action. And if he did rely on that assumption, this court is loathe to reward what would
      have been an unreasonable reliance in order to glorify technical compliance with the rules
      of civil procedure.
Westmoreland v. Triumph Motorcycle Corp., 71 F.R.D. 192, 193 (D. Conn. 1976).

       For these reasons, the Court should permit Mr. Butowsky to withdraw his deemed

admission and amend his responses to deny the three statements below.

       RFA 61: Admit that You have Stated to at least one other person that Aaron Rich was
       involved in downloading the DNC Emails.
       RESPONSE: Denied.

       RFA 62: Admit that You have Stated to at least one other person that Aaron Rich was
       involved in transmitting the DNC Emails to WikiLeaks.
       RESPONSE: Denied.

       RFA 63: Admit that You have Stated to at least one other person that Aaron Rich
       received money from WikiLeaks in exchange for DNC Emails.
       RESPONSE: Denied.

       The two remaining requests are somewhat less momentous, but also raise important

issues on the merits. Mr. Butowsky denies that he ever “paid” Mr. Couch anything. Rather, Mr.

Butowsky donated a sum of money to Mr. Couch, just as he had donated a sum of money to

Aaron Rich’s GoFundMe campaign. Butowsky Decl. at ¶ 4. Being forced to admit that he had

“paid” Mr. Couch creates an inference that Mr. Couch was in some sense working as his agent,

which of course Mr. Butowsky denies. Plaintiff has taken Mr. Couch’s deposition, has reviewed

Mr. Couch’s discovery, will receive additional documents from Mr. Butowsky, has more than

half his depositions still to take, and should prove his case through actual evidence, not through a

highly misleading inference obtained only by means of “technical compliance” with the rules.

The presentation of the merits of Plaintiff’s conspiracy case should turn on specific documents

and specific testimony. It would ill serve the presentation of the merits for Plaintiff to benefit

                                                  4
         Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 6 of 8



from an inference that the facts do not support. As a result, because it would interfere with the

true presentation of the merits to force Mr. Butowsky to admit something that is false,

particularly where Plaintiff still has ample opportunity to obtain evidence to prove his case

(assuming the Court grants the requested extensions as it indicated it would), the Court should

permit Mr. Butowsky to amend his response as indicated below.

       RFA 76: Admit that You have paid money to Matt Couch.
       RESPONSE: Admitted that a donation of $1,000 was made to Mr. Couch similar to the
       donation made to Aaron’s GoFundMe.

       Finally, the last remaining request asks Mr. Butowsky to admit something that is

factually false and cannot be true. To Mr. Butowsky’s knowledge there is no entity called

“Shadowbox” and he has never paid money – indeed, could never have paid money – to this non-

existent entity. Butowsky Decl. at ¶ 5. It would be a travesty of the merits to have Mr.

Butowsky be forced to admit a false factual statement—the exact opposite of the true purpose of

a request for admission. To the extent there is a payment to a specific individual as to whom

Plaintiff requests an admission, Mr. Butowsky will not deny facts for the sake of denial. But he

needs to be presented with a question he can truthfully answer, and Mr. Butowsky should be

allowed to deny RFA 77 as indicated below.

       RFA 77: Admit that You have paid money to Shadowbox.
       RESPONSE: Denied.


                                         CONCLUSION
       For the reasons set forth above, Mr. Butowsky respectfully submits that the Court should

grant his Supplemental Motion and permit his responses to Plaintiff’s Requests for Admissions

to be withdrawn and amended as set forth below:

       RFA 61: Admit that You have Stated to at least one other person that Aaron Rich was
       involved in downloading the DNC Emails.
       RESPONSE: Denied.

                                                 5
        Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 7 of 8



      RFA 62: Admit that You have Stated to at least one other person that Aaron Rich was
      involved in transmitting the DNC Emails to WikiLeaks.
      RESPONSE: Denied.

      RFA 63: Admit that You have Stated to at least one other person that Aaron Rich
      received money from WikiLeaks in exchange for DNC Emails.
      RESPONSE: Denied.

      RFA 76: Admit that You have paid money to Matt Couch.
      RESPONSE: Admitted that a donation of $1,000 was made to Mr. Couch similar to the
      donation made to Aaron’s GoFundMe.

      RFA 77: Admit that You have paid money to Shadowbox.
      RESPONSE: Denied.


Dated February 4, 2020

                                  /s/ Eden Quainton___________________
                                  EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                  QUAINTON LAW, PLLC
                                  1001 Avenue of the Americas, 11th Floor
                                  New York, New York 10018
                                  Telephone: (212) 813-8389
                                  E-mail: equainton@gmail.com
                                  Attorneys for Defendant Edward Butowsky




                                             6
         Case 1:18-cv-00681-RJL Document 146 Filed 02/05/20 Page 8 of 8



                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on February 4, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendant Edward Butowsky




                                               7
